  Case 4:20-cr-06002-SAB             ECF No. 44         filed 02/20/20      PageID.106 Page 1 of 1




      United States District Court, Eastern District of Washington
                               Magistrate Judge Mary K. Dimke
                                           Richland

 USA v. ANGELICA VIVIANA SANCHEZ                              Case No.       4:20-CR-6002-SAB-2


 Arraignment/Initial Appearance on Indictment:                                                02/20/2020


 ☒ Sara Gore, Courtroom Deputy [R]                      ☒ Michael Murphy, US Atty
 ☐ Pam Howard, Courtroom Deputy [Tele]                  ☒ Douglas McKinley, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial                 ☒ Interpreter – Frank Barcelo
   Services Officer [Tele]
 ☒ Defendant present ☒ in custody USM                   ☐ Defendant not present / failed to appear
                      ☐out of custody

 ☒    USA Motion for Detention                          ☒    Rights given
 ☐    USA not seeking detention                         ☒    Acknowledgment of Rights filed
 ☒    Financial Affidavit (CJA 23) filed                ☒    Defendant received copy of charging document
 ☐    The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☒    Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
      Court will appoint Douglas McKinley, Jr. a CJA
      Panel Attorney
 ☒    PRE-Trial Services Report ordered                 ☐    POST Pre-Trial Services Report ordered

 ☐    AO Advice of Penalties/Sanctions filed


                                               REMARKS
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Angelica Viviana
Sanchez.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.


The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.


                                           Detention Hearing:
                                         02/24/2020 @ 1:00 p.m.
                                         [R/MKD] (Video Conf)




Digital Recording/R-326                Time: 3:29 p.m. – 3:45 p.m.                                    Page 1
